Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without two iterations of spacecraft position, two iterations of spacecraft attitude and gateway location, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The only description of a determination of the reference tilt matrix requires all of this information (see for example [0049]), however, the claims in its broadest reasonable interpretation, are descriptive of determining a reference tilt matrix based solely one of a first spacecraft position or a first spacecraft attitude.  Additionally, in order to determine the pointing error, the disclosure requires the intersection 1006 of misalignment errors 1002 and misalignment error 1004 wherein the set of misalignment errors 1002 match the estimated phase tilt for the first spacecraft location and the set of misalignment errors 1004 match the estimated phase tilt for the second spacecraft location, see [0051].  As such, the full scope of the claimed subject matter is insufficiently enabled due to the failure to recite essential subject matter.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims set forth a step of “determining a phase tilt of the phase array elements based at least upon the signals.”  The specification fails to sufficiently enable nor describe how the phase tilt is determined based upon the signals.  While the specification states “(t)he phase .
The claims set forth a step of “removing a first portion from the determine phase tilt.”  However, the specification is silent as to the manner in which the “first portion” is obtained. While the specification describes that the “first portion” of the phase tilt is caused by the location and/or attitude of the spacecraft 100, it fails to sufficiently enable or describe how the “first portion” is determined or what it even is.  Since it is unclear what the scope of the “first portion” encompasses due to the lack of any clarity as to the manner in which it is determined, the claims are insufficiently enabled by the specification as originally filed.  Subsequently, the step of “estimating the phase tilt of the phase array elements after the first portion is removed” is insufficiently enabled since it is unclear what is removed.  
The “reference tilt matrix” is insufficiently enabled since the specification lacks an enabling disclosure as to the manner in which it is determined.  The specification is limited to the description “(t)he reference tilt matrix may be generated based at least partially upon the first and second spacecraft locations (from two iterations of 506), the first and second spacecraft attitudes (from two iterations of 508), and the gateway location (which is constant). For example, generating the reference tilt matrix may include generating an expected phase tilt for a set of misalignment errors.”  However, the fact that it may be based on such input, does not provide sufficient enablement to allow someone skilled in the art to make and/or use the subject matter merely by knowledge of two spacecraft locations, two spacecraft attitudes and a gateway location. Such description lacks sufficient enablement to use such input to generate “a reference tilt matrix” which furthermore does not have any specific definition of its metes and bounds.  The additional comment that such “may include generating an expected phase tilt for a set of misalignment errors” does not remedy the insufficient enablement since it lacks any teachings for the manner in which such desired outcome is produced based on the information available.   FIG. 9 also does not cure the issue. Additionally, the full scope of the claim encompasses the determination of a reference tilt matrix from a single location or a single attitude.  However, the specification does not support nor enable such a determination.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007)
It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283. After consideration of the Wands factors, undue experimentation would be required by the artisan to make and/or use the claimed subject matter, particularly with respect to the required determination of a first/second phase tilt, a first/second portion and the reference tilt matrix, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “determining a phase tilt” lacks clarity.  It is unclear what it represents, particularly in relation to the received signals.
The claim language “first portion” (as well as “second portion”) is indefinite since the metes and bounds of such language are not clearly and distinctly defined in the claims.  It is unclear what the applicant intends by such claim language and the specification does not aid in providing a clear indication of what it is or what its scope encompasses.  As such, the step of “removing a first (second) portion” lacks clarity since it is not understood what is removed, what it represents or how it is removed from “a phase tilt.”
The step of “estimating the phase tilt  . . . after the first portion is removed” lacks clarity since it is not understood how this step differs from “removing a first portion from the determined phase tilt.”  If there is a value for a phase tilt and a portion is removed, the result is still a phase tilt.  It is unclear in the claims what additional process is performed by the step of estimating the phase tilt.
The claim language “a reference tilt matrix” lacks clarity since the claims fail to clearly and distinctly set forth what the metes and bounds of such language is intended to encompass.  The claims fail to set forth what it represents or from where it is derived as the claim simply refers to “for the phase array elements.” 
 In claims 7 and 19, the language “set of misalignment errors that match the estimated phase tilt for the first/second location” is indefinite since it appears to be misdescriptive.  The misalignment errors would appear to be representative of the difference between the estimated phase tilt and the reference tilt matrix, thus it is unclear how the misalignment errors “match
In claim 9, the step of “calibrating the antenna to reduce the pointing error” lacks clarity since it is not clear what the scope of such encompasses or how it further limits the scope of claim 1 since claim 1 already defines the process of calibrating, as set forth in the preamble and assumed to be represented by the steps set forth in the claim, which in its penultimate step determines a pointing error.  
Claim 10 is indefinite since it is unclear how the step of calibrating the antenna causes the spacecraft to roll, pitch or yaw; this language is misdescriptive and moreover it is not evident if this represents a positive statement of a process being performed.  Additionally, the language “causing the spacecraft to . . . electronically roll, pitch, yaw or a combination thereof” is indefinite due to the lack of clarity since it is not clear how a spacecraft electronically rolls, pitches or yaws.  The spacecraft would necessarily physically rotate around one of these directions; it appears that applicant intends to set forth that the control of the movement is one of physical or electronic control.
The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 sets forth a step “wherein the first portion is removed” which is already part of the claim from which it depends.  The language “to isolate a misalignment error of the antenna” does not represent a step or process but merely a result.  Thus, it does not represent a further limitation of the process.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In light of the issues addressed above regarding the scope of the claims with respect to enablement and essential subject matter and the lack of clarity, a rejection over prior art is not tenable at this time since the metes and bounds of the claims are not clearly set forth.  However, the following prior art should be considered in any response with respect to amendments necessarily required due to the scope issues.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (9,642,107) disclose a multi-channel satellite calibration system, see for example FIGS. 1 and 2 and the process of Figs 6A and 6B, using a ground station to adjust transmission properties of antennas of the satellite.  The system includes a satellite 105 comprising a phased array antenna 101 having a plurality of signals 110a and 110b forming a forward user downlink signal 125.  Chen et al recognize the degradation of the link if uncalibrated (4:29+).  A ground station 225, which includes 215/220, determines whether the channels are out of calibration and can cause the satellite 105 to adjust properties of the antennas of the phased array antenna 101 such that sub-signals 110a and 110b are more coherent (i.e., have a similar phase, group delay, and amplitude) thereby increasing signal power 115 of forward user downlink signal 125, meeting the scope of calibrating the satellite antenna to determine and correct pointing errors (e.g. 4:55+). The Ground station 225 can determine differences between the sub-carrier signals of receive calibration signal 210 (since it obtains data 
Elwailly et al (9,608,716) disclose a system and method for a ground station 205 that can receive calibration signals (e.g. A, B, C, D) from a satellite 105, see for example FIG. 4. The properties of the calibration signals can be measured and used to determine the pointing error of the satellite. Beamforming coefficients based on the pointing error can be provided by the ground station to the satellite. Elwailly et al disclose the conventionality of both mechanical and electronic control of the satellite pointing error based on the response from the ground station (1:22-46).  A ground station configured to make a comparison of a set of beacon signals in calibration beams provided by a spacecraft; generate a pointing error estimate for the spacecraft based on the comparison; and provide updated beamforming coefficients to the spacecraft based on the pointing error estimate. The ground station is configured to generate a pointing error estimate representing drift of the spacecraft based on the measured signal powers of the calibration signals, and generate beamforming coefficients for the spacecraft based on the 
Royalty (20180233819) discloses the conventional errors to be calibrated in a satellite antenna wherein e1stimates are generated of the alignment angle errors among the inertial navigation system and the antenna gimbal base, antenna gimbal angle measurement offsets, and latency mismatch between the gimbal angle command path and the gimbal angle measurement path. The generated estimates are provided for pointing the RF antenna.
Yao et al (20160365629) disclose a system and a method for determining pointing error of a satellite antenna includes receiving, at a receiving station, a pointing error signal formed by the antenna and transmitted from a satellite, wherein the pointing error signal includes a first beacon (reference) signal and a modulated second beacon (error) signal. The receiving station may demodulate the received pointing error signal to recover the second beacon signal with respect to the first beacon signal, and based at least in part on the demodulated beacon signal, the receiving station may determine the pointing error of the satellite antenna. The receiving station may also determine a control signal based on the pointing error and transmit the control signal to the satellite, wherein the control signal includes commands to modify an orientation of the satellite antenna. Determining the pointing error may comprise comparing a magnitude of the second beacon signal with a magnitude of the first beacon signal and determining a phase of the second beacon signal with respect to the first beacon signal. The direction of the pointing error may be determined by the phase of the second beacon signal with respect to the first beacon signal.
Goodzeit et al (7,053,828) disclose a method and a system for correcting spacecraft thermal distortion pointing errors.  As one skilled in the art will appreciate, payload antenna pointing is accomplished using an attitude control system that senses the spacecraft attitude using attitude sensors, such as earth sensors, sun sensors, star sensors, gyros and the like, and applies control torques using reaction wheels or thrusters to null the attitude errors. Although this approach maintains high accuracy pointing of the attitude sensors, the antenna pointing can suffer due to spacecraft structure distortions caused by temperature variations that occur as the sun orientation with respect to the spacecraft changes throughout the day and seasonally. 
Fowell et al (20050007273) disclose method, apparatus, and an article of manufacture for of correcting for beam pointing error.  In one embodiment, a desired beacon value 612 is computed, as shown in block 602. The desired beacon value 612 is determined from the beacon site vectors 542 in the beacon sensor 306 coordinate frame. The beacon site vectors 542 are unit vectors from the satellite 100 to the location of the beacons station 422, resolved in the beacon sensor 306 coordinate frame. The beacon site vectors 542 are determined from the satellite 100 orbit, the desired beacon antenna attitude (the desired orientation or transformation matrix of the antenna reflector 106 relative to the Earth-centered, Earth-fixed reference frame, ECEF) the desired beacon sensor 306 coordinate frame relative to the beacon antenna (orientation of the beacon sensor frame relative to the antenna reflector 106 frame), and the location of the terrestrial beacons 422. The beacon site vectors 542 are used to compute the desired beacon azimuth and elevation angles. Given this information, the desired or "idealized" beacon values are those values which, if the satellite 100 is in the desired attitude for that orbit, the beacon error calculated by the SCP 202 matches the designed pointing.
Liu et al (6,825,806) disclose a system and method for calibrating a satellite transmit antenna.  A ground-based receiving terminal 96 has a known location and receives a plurality of transmit beam signals from a satellite 80 (FIG. 8) having an antenna system 82 wherein the satellite further includes an attitude control system 206 that provides the satellite's estimated antenna pointing attitude. The satellite further includes and antenna control system 204 fpr electronically controlling the satellite antenna and a dta processor 214.The receiving terminal measures respective received signals strengths of the plurality of transmit beams, e.g. 91 and 92, which provide a measure of angular displacement (meeting the scope of a phase tilt).  Because the estimated pointing attitude and the terminal location are known and the shape function (a 
Wu et al (6,504,502) disclose a system and method spacecraft antenna beam pointing correction including the steps of computing the orientation of a first satellite system instrument; computing a position of the satellite using measured orbital data; computing a target line of sight (LOS) vector direction from the satellite to the target using the computed orientation and the computed satellite position, and directing the first instrument to the first target according to the computed target LOS vector. Pointing error is caused by a number of factors, including: (1) errors induced by the spacecraft attitude control system (2) spacecraft orbit control errors, and (3) the offset steering of spacecraft attitude for maintaining the uplink antenna pointing. Spacecraft attitude control error is caused by torque disturbances acting on the spacecraft 102 and the finite bandwidth of attitude control system responding to the disturbance torque. Spacecraft orbit control error is caused by several sources, including the inaccuracy of thruster firing during station-keeping maneuvers and extrapolated errors between stationkeeping maneuvers. Offset spacecraft attitude steering is needed to compensate for uplink antenna DLOS--EF matrix), the computed satellite 102 position, and the location of the first target 214. 
Lier et al (6,163,296) disclose a method that provides for determining, in a system in which a tone generator provides a test tone for near-field alignment of the beam-direction control arrangement of a transmit antenna, the pointing direction of the phased-array transmit antenna relative to a remote station, where the phased-array antenna includes a beam-direction control arrangement. The method according to this aspect of the invention includes the steps of generating the test tone for beam pointing determination, and applying the test tone to a port of the transmit antenna. The method also includes the step of controlling at least one of amplitude and phase of the beam-direction control arrangement of the transmit antenna, for generating multiple beams, which may be either sequential or simultaneous. At a remote station, for each of the multiple beams, at least one of amplitude and phase of the tone is or are determined. The pointing direction of the antenna relative to the remote station is determined from the at least one of amplitude and phase of the tone.
Chu et al (5,587,714) disclose a system and method for correcting the pointing error of an instrument carried by a spacecraft comprising: orienting a line of sight of the instrument relative to the spacecraft; sensing an orientation of the spacecraft including a perturbation in said orientation, said perturbation being characterized in a spectral domain by a band of frequencies extending from a low-frequency end of said band to a high-frequency end of said band, to a high-
Brown (4,630,058) discloses a system and method for determining an error signal indicative of a departure of an antenna pattern from its desired coverage.  The system includes a satellite 10 including an antennas 15and 18 coupled to a transmitter 22 and receiver 21 as well as a ground stations 41a-41d.  The ground stations receive the satellite signals and are compared to detect shifts in the satellite radiation pattern.  Subsequently, if a shift is detected, a signal representing a pointing error is transmitted to the satellite which applies appropriate pitch and roll bias corrections. It is necessary that the measurements of the RF down-link signal at the several ground stations be an accurate indication of pattern change only; that is, the signal should either be free of signal strength variations due to other causes, or else such variations should be common to all the measurement sites. For this reason, it is not feasible to use the communication RF carriers since, in general, they may be subject to up-link variations, and the several stations may be tuned to different carriers. In the embodiment of FIG. 2, a separate beacon signal from transmitter 61 is transmitted from a satellite via the communications antenna 53 and the separate beacon antenna 63 (or horn 18 in FIG. 1) for comparing the change in communication antenna gain. At the ground station 80 in the system of FIG. 2 the signal levels from the two antennas are compared at comparator 88. The broad-beam pattern from the horn antenna 63 in FIG. 2 is relatively unaffected by antenna pointing error and therefore can serve as a reference, but the signals transmitted from the communications antenna 53 in FIG. 2 will vary if the pattern shifts. Since both signals originate at a common source and are of the same frequency, they are equally affected by the link losses and fades when they are received at a common receiver 83. The comparison of the relative amplitude at the receiver 83 in FIG. 2 provides a direct indication of the pattern shift. The means in FIG. 2 to distinguish the two signals is to provide time separation by transmitting an alternating sequence of switching between the two antennas 53 and 63 (5:60+). A measurement at any one earth terminal determines only the magnitude of the signal change, not the direction of the pattern shift which caused it. But combined with similar measurements at the other earth terminals, at comparator 94 in FIG. 2, for example, and 229 in FIG. 3, the direction of pattern shift easily can be sensed (6:39+).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646